Citation Nr: 9923187	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  94-29 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for loss of two toes of 
the left foot, secondary to service-connected tinea pedis.

2. Entitlement to service connection for loss of two toes of 
the left foot, claimed as due to VA medical treatment 
under the provisions of 38 U.S.C.A. § 1151.

3. Entitlement to a date earlier than April 28, 1998 for the 
assignment of a 100 percent disability rating for and 
anxiety disorder with post-traumatic stress disorder 
(PTSD) symptoms.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from to October 1967 to January 
1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).   


FINDINGS OF FACT

1. Competent medical evidence has not been adduced that 
evinces a linkage between the appellant's service-
connected tinea pedis and the loss of two toes of the left 
foot.  

2. Competent medical evidence has not been adduced that 
evinces a linkage between any VA medical treatment, or 
lack thereof, to the loss of two toes of the left foot.


CONCLUSIONS OF LAW

1. The appellant's claim of service connection for the loss 
of two toes of the left foot is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2. The appellant's claim of entitlement to benefits for the 
loss of two toes of the left foot under the provisions of 
38 U.S.C.A. § 1151 is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for the loss of two toes of 
the left foot

The appellant seeks VA benefits based upon the loss of two 
toes of the left foot under two theories.  First, he seeks 
secondary service connection, and contends that the loss of 
the toes was occasioned either due to the natural progress of 
his service-connected tinea pedis or as a result of him 
scratching his left foot, the itching having been caused by 
the service-connected tinea pedis.  See 38 C.F.R. § 3.310.  
Alternatively, the appellant seeks VA benefits under the 
provisions of 38 U.S.C.A. § 1151, and argues that the VA's 
failure to properly treat his tinea pedis allowed the 
disorder to worsen sufficiently so as to eventually 
necessitate the amputation of the toes by a non-VA hospital.  

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (1997); see Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski,
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.

Factual background

The appellant's service medical records reveal that in July 
1967, he was treated for  tinea pedis.  The appellant's 
report of medical examination prior to his separation from 
active duty reflects no abnormalities were noted of the 
appellant's feet or lower extremities.  There are no 
references in the appellant's service medical records to any 
burn injuries of the feet or other appendages.  

By rating decision dated in November 1973, service connection 
was granted for bilateral tinea pedis and a zero percent 
disability evaluation was assigned.  

In a March 1993 VA medical treatment note, the appellant was 
diagnosed to have cellulitis in the area of an old burn scar 
of the left foot.  The incident or circumstances giving rise 
to the burn injury was not reported.  In a follow-up 
treatment note, it was recorded that the appellant's left 
foot burn wound was healing, and that a vascular 
insufficiency of the lower extremity was suspected.  In a 
March 26, 1993 treatment note, a diagnostic impression of 
cellulitis and synovitis was recorded.  

In April 1993, the appellant was noted to have an open, 
draining lesion on the top of his left foot, attributed to an 
old burn.  A radiographic examination of the left foot noted 
moderate demineralization of all bones, most severe around 
the tarso-metatarsal joints.  The etiology of the 
demineralization was reported to be unknown.  


In a May 1993 VA medical treatment record, it was noted that 
the appellant complained of a scab on his left foot coming 
off and draining.  Subsequent to the removal of the scab, VA 
medical records reflect that the appellant had a non-healing 
ulcer of the left foot.  Other VA medical records 
contemporaneously dated reflect that the appellant was 
complaining of recurrent foot pain associated with a history 
of a burn to the left foot.  Post-July 1993 VA medical 
records reflect continuing treatment for foot pain and for 
associated symptoms of a recent amputation of two toes, 
conducted by a non-VA facility.   

The record of the appellant's surgical procedure is contained 
in the claims folder.  It reflects that on June 4, 1993, the 
appellant was admitted to Woodland Heights Medical Center.  
His chief complaint was noted to be an "ulcer of the left 
foot."  As to the history of his complaint, it was recorded 
that he many years earlier, he sustained a burn over the 
dorsum of his distal forefoot, resulting in scarring of the 
area.  He reported that several months previous to his 
hospitalization, he developed a small ulceration over the 
area secondary to scratching and this progressed to 
completely ulcerate the entire burn scar.  The diagnostic 
impression was that the appellant had severe peripheral 
vascular disease associated with tissue loss over the left 
foot.  

Several days later, the appellant underwent a femoral-
popliteal bypass and debridement of the left foot.  The 
diagnoses were peripheral vascular disease of the left foot, 
and gangrene over its dorsum.  It was noted that the 
appellant had a "large eschar" measuring approximately 7 
centimeters over the dorsum of the foot just proximal to the 
toes.  This was debrided and necrotic tissue was noted down 
to the tendons.  [For purposes of definition only, and 
pursuant to the Board's responsibility to provide an adequate 
statement of the reasons or basis for its decision, the Board 
notes that an "eschar" may be defined as a "thick, 
coagulated crust or slough which develops following a thermal 
burn or chemical or physical cauterization of the skin."  
Stedman's Medical Dictionary, 597 (1995);  See Godfrey v. 
Brown, 8 Vet. App. 113, 120-21 (1995)].    

On July 20, 1993, the appellant was readmitted to the 
Woodland Heights Medical Center.  It was noted that he had 
severe peripheral vascular disease, and that he had 
previously developed gangrene of his left foot.  It was also 
noted that he had recently undergone femoral popliteal bypass 
surgery in which the eschar of the left foot had been 
removed.  During the July 1993 hospitalization, however, the 
appellant's fourth toe was reported to appear necrotic, as 
did the lateral aspect of the foot.  Surgical procedure 
followed for a repeated debridement of the eschar, and 
amputation of the fourth toe with creation of a tube graft 
for the third toe.  The appellant's operating surgeon was 
noted to be M.C., M.D.  The balance of the medical evidence 
of record dated in 1993 is devoid of mention of treatment for 
tinea pedis.

An April 1994 treatment note reflects that the appellant 
contacted S.K., M.D., his treating VA physician.  In the 
note, Dr. K. makes the following observation:

"[The appellant] comes to [the] clinic 
today to discuss last year's foot 
infection.  He believes that the original 
infection on the [left] foot began after 
he scratched the involved area due to 
chronic itching which he relates to his 
[service-connected] condition 
dermatophytosis.  I agreed to enter this 
information into [the appellant's] record 
as, at the time of the initial infection 
last year, I could not determine a portal 
of entry for the confirmed cellulitis.  I 
consider [the appellant's] idea a 
reasonable explanation which may have [a] 
bearing on his claim."  

In a May 1994 letter, M.J.S., D.P.M., stated that he was 
initially consulted by the appellant on June 3, 1993.  Dr. S. 
reported that the appellant then informed him that he had 
been treated by a VA medical center since the previous month 
for a left foot dorsal severe ulceration.  Dr. S. stated that 
he referred the appellant to a VA clinic, that in turn 
referred him to a VA hospital.  According to Dr. S., although 
the VA hospital originally informed Dr. S. that the appellant 
could not secure an appointment until several weeks 
thereafter, upon Dr. S.' admonition that the appellant need 
immediate care, the VA hospital informed him that the 
appellant could enter on June 3, 1993 (i.e., that day) as an 
emergency case.  Dr. S. further stated that the appellant 
"said he could not get a ride" to the VA hospital.  Dr. S. 
stated that upon this report, he referred the appellant to 
Dr. M.C.

In a July 1994 substantive appeal, the appellant stated that 
his foot disorder was caused by "an infection due to a 
biopsy" conducted at a VA medical center.  He argued that 
the physician conducting the biopsy was not aware of his 
tinea pedis, and that upon completion of the biopsy, the 
tinea pedis worsened and caused the cellulitis.  

At a November 1994  personal hearing before a hearing officer 
at the RO, the appellant argued that the loss of two toes of 
his left foot was due to the service-connected tinea pedis.  
(Transcript [ hereafter T.], 1).  He stated that the surgery 
to remove the two toes was not performed at a VA hospital.  
He testified that he would scratch his foot when it itched, 
and when it began to have a foul odor, he tried to obtain VA 
treatment but could not secure an appointment.  His physician 
noted that gangrene had set in, and removed the two toes.  
(T. 2).  He stated that at the time of the hearing, he was 
not being treated by a private physician, but that he 
received care at the VA medical center.  (T. 4).    
    
In an August 1997 letter, Dr. C., the appellant's operating 
physician, stated that the appellant underwent debridement of 
his left foot and amputation of his third, fourth, and fifth 
toes in July 1993.  Dr. C. detailed the appellant's follow-up 
care.  

At an April 1999 Travel Board hearing, the appellant 
maintained that he felt that there was a relationship between 
his service-connected tinea pedis and the amputation of the 
toes of his left foot.  He stated that VA physicians cut out 
a "piece of [his] foot" about three quarters of an inch, 
and that it never healed.  (T. 5).  He stated that the area 
affected spread and worsened in its severity,  (T. 6), until 
gangrene set in.  (T. 7).  The appellant added that 
eventually, he was unable to secure VA medical treatment 
without an appointment.  He then contacted a private 
physician, Dr. M.C., who performed vascular surgery.  (T. 
10).  The appellant maintained that the VA's "inaction" led 
to the amputation of his toes.  (T. 12).  

The appellant's spouse stated that the reason the appellant's 
foot ulcer was not healing "was because of poor 
circulation," leading in turn to vascular surgery.  (T. 10-
11).  She added that she was not certain as to the month of 
1993 that these events occurred, but that two weeks after the 
vascular surgery the appellant's toes were removed.  (T. 11).      

Relevant Law and Regulations

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals and hereafter 
"Court") to be "one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 
9 Vet. App. 434, 439 (1996); see Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

In general, in order for a claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability. Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).  The burden 
to submit evidence sufficient to establish a "well-
grounded" claim is the claimant's alone. Epps v. Gober, 126 
F.3d 1464, 1469 (Fed.Cir. 1997).  

Applicable law further provides that service connection may 
be granted on a secondary basis if a claimed disability is 
found to be proximately due to or is the result of a service-
connected disability. 38 C.F.R. § 3.310(a) (1998); see Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). However, a valid 
assertion of secondary service connection must nonetheless 
fulfill the well-grounded claim requirement applicable to 
other claims.  Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); see Velez v. West, 11 Vet. App. 148, 158 (1998); 
Locher v. Brown, 9 Vet. App. 535, 538-539 (1996); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995).  

In order for a 38 U.S.C.A. § 1151 claim to be well grounded, 
there must be also be competent evidence of a current 
disability (a medical diagnosis); of VA treatment (medical 
and some lay evidence); and of a nexus between the VA 
treatment and the current disability (medical evidence).  Cf. 
Caluza, 7 Vet. App. at 535; see Jones (James O.) v. West, No. 
98-664 (U.S. Vet. App. July 7, 1999); Watai v. Brown, 
9 Vet. App. 441, 443 (1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden. Caluza, , 7 Vet. App. at 504; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

As alluded to above, the appellant seeks service connection 
for the loss of two toes of the left foot on two distinct, 
and somewhat contradictory, theories.  He contends that the 
loss of the toes was due to the natural progression of the 
severity of the service-connected tinea pedis, or the result 
of his having to scratch the affected area.   Alternatively, 
he contends under 38 U.S.C.A § 1151 that VA's failure to 
properly treat the disorder caused him to lose the toes.  

The Board has carefully examined all of the evidence of 
record in light of the appellant's contentions, and has 
presumed the credibility of the factual accounts of record 
without regard to evidence not in support.  Having conducted 
this review, the Board finds that the appellant has not 
submitted a well-grounded claim for the benefit he seeks on 
either of the two theories upon which he relies.  In 
particular, the record is devoid of any evidence that 
reflects a medical linkage between the appellant's tinea 
pedis and the loss of his two toes.  

As a layperson, the appellant is plainly competent to testify 
regarding the symptoms of a disorder that do not require 
interpretation by medically trained professionals.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The appellant 
is therefore able to relate that his left foot itched and 
that he scratched it.  However, the record demonstrates that 
there were at least two potential causes of this symptom that 
have been so identified by competent medical opinion.  
Neither opinion expresses a causal link between tinea pedis 
and the loss of the appellant's toes.  

As early as March 1993, medical providers were attributing 
the irritation reported by the appellant to a non-service-
connected left foot burn wound.  In particular, in May 1993, 
VA medical examiners specifically found that the left foot 
burn scab had come off and was draining, and that the 
appellant's then subjective report relative to the resulting 
itching was consistent with the clinical findings.  As is 
noted above, there is no evidence that the appellant 
sustained a burn wound to the left foot in service.

Moreover, competent medical opinion generated prior to the 
July 1993 amputation reflects that the history of the 
disorder was that an ulcer of the left foot was causally 
linked to scarring which had in turn resulted from a burn 
injury.  (See Woodland Heights Medical Center report dated 
June 4, 1993).  To the extent that any other cause has been 
mentioned for the lack of healing of the appellant's left 
foot ulcer, it has been noted that the appellant had 
peripheral vascular disease, that had in turn been associated 
with tissue loss over the affected area.  (Id.).  No medical 
examiner has linked the peripheral vascular disease to the 
service-connected tinea pedis.  

The Board has carefully considered the April 1994 statement 
of Dr. K., to the effect that the appellant's "idea" that 
his itching, caused by the service-connected tinea pedis, was 
a "reasonable explanation which may have [a] bearing on his 
claim."  

In ascertaining whether a claim is well grounded, a proffered 
medical opinion should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words.  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  
Examination of the exact language used by the medical care 
provider is not, in and of itself, necessarily determinative 
in this regard.  Id.  Instead, inquiry must be made into the 
nature of the expressed opinion, the clinical data used to 
formulate the opinion, its rationale, or any other factors 
that would give it substance.  Bloom v. West, 12 Vet. App. 
185 (1999).  The source of the physician's opinion, the 
extent of the physician's expertise, and the physician's 
report of the development of the claimed disorder and the 
rationale for the expressed opinion may also be addressed in 
determining the well groundedness of a claim.  

In Bloom, the Court found a widow's claim for dependency and 
indemnity compensation not well grounded where the veteran, a 
former prisoner of war, died from pneumonia as a consequent 
of renal failure.  At the time of the veteran's death, 
service connection was in effect for post-traumatic stress 
disorder.  Among other evidence, the widow submitted a 
statement from the veteran's treating physician who opined 
that the veteran's "time as a prisoner of war could have 
precipitated the initial development of his lung condition."  
In finding that the physician's statement was speculative and 
insufficient to well-ground the claim, the Court noted that 
the physician provided no clinical support or other rationale 
for his opinion and there was nothing otherwise in the record 
that would "give it substance."  In the Court's words, 
because the physician's opinion "sits by itself, unsupported 
and 
unexplained, . . . his opinion is purely speculative."  

A physician's opinion is only as valid as its factual basis.  
See e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
(medical opinion based solely or in large measure on a 
veteran's reported medical history will not be probative to 
disposition of claim if the objective evidence does not 
corroborate the reported medical history); see also Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995);  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992). 

The Board notes that Dr. K.'s opinion was authored 
approximately one year after the amputation of the 
appellant's toes, and does not evidence whether or to what 
extent Dr. K. was aware of the Dr. C.'s operative reports 
regarding the etiology of the appellant's disorder (i.e., a 
burn scar ulcer not susceptible to healing due to peripheral 
vascular disease).  The opinion is therefore remote in time, 
and its medical basis is uncertain.  Moreover, Dr. K.'s 
observation that it was the appellant's "idea" is 
indicative that Dr. K. so opined based largely upon the 
information that the appellant then presented to her, and 
without regard to other medical evidence of record.  In this 
respect, her opinion appears to be based upon a recordation 
of information presented in large part upon the appellant's 
own subjective report.  Leshore, supra.  Finally, Dr. K.'s 
opinion, parsed in terms that the appellant's "idea" may 
have a bearing upon his claim is also indicative that it may 
not have a bearing on his claim.  Tirpak, supra.  

In short, although the appellant is competent to testify as 
to the foot itching he experienced, he is plainly not 
competent to attribute that symptom exclusively to his 
service-connected tinea pedis; or to opine that his 
scratching or the tinea pedis led to peripheral vascular 
disease.  His lay opinion on a medical question is entitled 
to no probative weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Relative to his contention that service connection is 
warranted under the provisions of 38 U.S.C.A § 1151, there is 
similarly presented no competent medical evidence suggesting 
that VA's alleged want of proper care caused the appellant's 
toes to be amputated.   

As is noted above, under the provisions of 38 U.S.C.A § 1151, 
service connection of a claimed disability is appropriately 
assigned where a veteran has suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death.  38 
U.S.C.A § 1151.  
However, in order for such a claim to be well grounded, there 
must medical, or in certain circumstances lay evidence of a 
nexus between the present disability and the VA 
hospitalization/treatment symptoms.  Jones, supra, (slip op. 
at 6).  

The appellant has offered no competent evidence to suggest 
that the alleged lack of VA care in March 1993 ultimately 
resulted in the amputation of his two toes.  In this respect, 
the appellant's claim fails because under the statute, the 
injury must be the result of  VA's practice.  Other than the 
appellant's allegation, there is no evidence suggesting that 
the VA did not properly care for the appellant's service-
connected tinea pedis; or that the care afforded resulted in 
what would have occurred due to the non-service-connected 
peripheral vascular disease; or that the VA's alleged lack of 
medical treatment and proper diagnosis was the cause of the 
loss of the two toes of the left foot.  Because he is not 
competent to testify as to this medical determination, the 
appellant's opinion is entitled to no weight.  

In this regard, and although not in reliance upon the 
disposition of this matter, the Board observes that the 
appellant's account of being factually compelled to seek 
private medical care is directly belied by record.  The 
record indicates that contrary to the appellant's assertion 
that he was unable to secure an appointment at a VA medical 
center, Dr. M.J.S. reported in a May 1994 letter that the 
appellant could enter as an emergency case on the same day VA 
was contacted.  However, it was the appellant who informed 
Dr. M.J.S. that he was unable to obtain transportation to the 
VA medical center.   

In summary, for the reasons and bases discussed in detail 
above, the Board concludes that the appellant's claims of 
entitlement to VA benefits due to the loss of two toes of the 
left foot are denied because the appellant has not submitted 
well grounded claims.


Additional Comments

The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-
465 (1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  
As late as October 1996, complete copies of the appellant's 
VA medical files from the servicing medical centers were 
received.  

In sum, the appellant has not contended, and the record does 
not show, that further evidence exists which would well-
ground the appellant's claim under either of the proffered 
theories.  This decision serves to inform the appellant of 
the kind of evidence which would serve to make the claims 
well grounded, namely medical evidence which relates the loss 
of the toes to the service-connected skin disease and/or 
medical treatment or lack thereof by VA.


ORDER

A well-grounded claim not having been submitted, service 
connection for loss of two toes of the left foot, secondary 
to service-connected tinea pedis is denied.

A well-grounded claim not having been submitted, service 
connection for loss of two toes of the left foot under the 
provisions of 38 U.S.C.A. § 1151 is denied.


REMAND

By rating decision dated in October 1998, the disability 
rating of the appellant's service-connected anxiety disorder 
with symptoms of PTSD was increased to 100 percent, effective 
April 28, 1998.  The effective date was so established as it 
was the date of a VA psychiatric examination that 
demonstrated the appellant's symptoms had worsened to the 
degree of disability assigned.  

By correspondence received in January 1999, the appellant 
contended that the effective date of the 100 percent 
disability rating should be July 1994.  Following the denial 
of the appellant's earlier effective date claim, the 
appellant requested the opportunity to testify before a 
Travel Board hearing.  Although a Travel Board hearing was 
conducted in April 1999, no testimony was presented relative 
to the appellant's claim of an earlier effective date for a 
100 percent disability evaluation for the service-connected 
psychological disorder.  

The Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing. 38 U.S.C.A. § 7107(b) 
(West 1991 & Supp. 1998).  Pursuant to 38 C.F.R. § 20.700 
(1998), a hearing on appeal before the Board will be granted 
if an appellant expresses a desire to appear in person.

It is unclear at this juncture whether the appellant still 
wishes to pursue his earlier effective date claim.  The RO 
should make such determination before proceeding further.

This case is therefore REMANDED for the following action:

The RO should contact the appellant 
through his representative and ascertain 
whether he wishes to continue his appeal 
as to the earlier effective date claim 
and if so whether he desires to testify 
at a personal hearing.  If the appellant 
responds in the affirmative to both 
questions, the RO should take appropriate 
action to schedule the appellant for a 
personal hearing at the RO before a 
Member of the Board.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The purpose of this remand is to 
accord the appellant due process of law. The appellant need 
take no action until he is notified by the RO.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
 The Board notes that during the April 1999 Travel Board hearing, the appellant 
through his representative specifically denied seeking an increased rating for tinea 
pedis.   

